AO 245B (Rev. 05/15/20 18) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of\



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                      V.                                    (For Offenses Committed On or After November I, 1987)


                   Jose Israel Quinones-Beltran                             Case Number: 3: 19-mj-20338-MDD

                                                                            William R Burgener
                                                                           Defendant 's Attorney

REGISTRATION NO. 82574298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
 D was found guilty to count(:s~)~--~.:..:.:..:..:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                         Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1


 D The defendant has been found not guilty on count(s)
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-_-_-_-_-d-is_m_i_s-se_d_o_n--th_e_m--ot-io-n-of_t_h_e_U_n_i_te_d_S_t_a-te_s_.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  lZI Assessment: $10 WAIVED IZI Fine: WAIVED
  lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, January 25,2019
                                                                          Date of Imposition of Sentence


                                                                          ~-M-A_J_O_R                                          _ __

                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                 3: 19-mj-20338-MDD
